 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9      SOUND EXCURSIONS, LLC,                               Civil Action No. C18-1649 RSM

10                     Plaintiff,
                                                             ORDER GRANTING MOTION FOR
                                                             EXTENSION OF TIME FOR RULE 26
11                             v.                            DEADLINES
12
        5KEVENTS.ORG LLC,
13
                       Defendant.
14

15

16

17          This matter is before the Court on a motion by the Plaintiff, Sound Excursions, LLC,

18   (Sound Excursions) for an extension of time for the Rule 26 deadlines ordered by the Court. See
19
     Dkt. #8 and Dkt. #10. According to counsel for the plaintiff Sound Excursions, the parties seek an
20
     extension of time for 30 days to facilitate settlement discussion. Therefore, for good cause shown,
21
     the Court HEREBY ORDERS that the following dates shall be extended by thirty days each.
22

23

24                 Previous Due Date                           Stipulated New Due Date
25      Deadline for FRCP 26(f) Conference:
                                                            DUE DATE: February 27, 2019
26                January 28, 2019
        Initial Disclosure Pursuant to FRCP
27                                                            DUE DATE: March 6, 2019
             26(a)(1): February 4, 2019
     ORDER GRANTING ORDER GRANTING
     MOTION FOR EXTENSION OF TIME FOR RULE 26 DEADLINES - 1
     Civil Action No. 2:18-cv-01649-RSM
        Combined Joint Status Report and
 1
       Discovery Plan as Required by FRCP
                                                      DUE DATE: March 13, 2019
 2       26(f) and Local Civil Rule 26(f):
                February 11, 2019
 3

 4

 5
                 IT IS SO ORDERED this 30th day of January 2019.
 6

 7

 8

 9
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15
     Dated: January 29, 2019               PRESENTED BY:
16
                                           LOWE GRAHAM JONESPLLC
17
                                           s/Mark Walters
18                                         Mark Walters
                                           701 Fifth Avenue, Suite 4800
19
                                           Seattle, WA 98104
20                                         Telephone: 206-381-3300
                                           E-mail: walter@lowegrahamjones.com
21                                         Attorneys for Defendants,
                                           Sound Excursions, LLC
22

23

24

25

26

27
     ORDER GRANTING ORDER GRANTING
     MOTION FOR EXTENSION OF TIME FOR RULE 26 DEADLINES - 2
     Civil Action No. 2:18-cv-01649-RSM
